Citation Nr: 1636506	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-06 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for mechanical low back pain with scoliosis and degenerative joint disease.  

3.  Entitlement to a disability rating in excess of 10 percent for left wrist fracture, major extremity. 

4.  Entitlement to a disability rating in excess of 10 percent for right wrist, open reduction internal fixation.  

5.  Entitlement to a compensable initial rating for scar, left wrist.  

6.  Entitlement to a compensable initial rating for scar, right wrist.  

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to December 1991 and from January 1995 to April 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his hearing, the Veteran's attorney raised the issue of entitlement to a TDIU.  In light of Rice, the Board finds that the issue of entitlement to a TDIU is properly before the Board, as shown on the title page of this decision.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record during the November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the November 2015 hearing, the Veteran testified that he filed for disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make another request to obtain records from SSA.

In addition, following the issuance of the January 2013 Statement of the Case and prior to certification of the appeal to the Board, additional evidence was associated with the claims folder, including multiple VA medical examination reports.  A Supplemental Statement of the Case was not issued.  All evidence associated with the record since the January 2013 Statement of the Case must be considered by the AOJ on remand.  

As the Veteran's case is being remanded for additional development, the Veteran should be scheduled for new VA examinations concerning the severity of the service-connected disabilities.  

The issue of entitlement to a TDIU is inextricably intertwined with the remanded increased rating issues.  Appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter and application for entitlement to a TDIU.  

Ask the Veteran to complete a release form for each private health care provider for any relevant medical treatment records that have not yet been associated with the claims folder, to include Harbin Pain Clinic.  

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and notify the Veteran accordingly.

3.  Request updated VA medical treatment records from the Atlanta VAMC and Albuquerque VAMC.  

4.  Schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's major depressive disorder.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

* Report all manifestations and symptoms of the major depressive disorder.  

Rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's mechanical low back pain with scoliosis and degenerative joint disease.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

* Report all manifestations and symptoms of the disability, to include range of motion of the spine.

*Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

*Address whether the Veteran has any neurological disability that is associated with his mechanical low back pain.  Please state all neurologic diagnoses and identify the location and specific nerve or nerves involved.  Provide an assessment as to the severity of each manifestation, such as whether the Veteran experiences incomplete paralysis and whether such paralysis is mild, moderate, or severe.   

Rationale for all opinions expressed must be provided.

6.  Schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's service-connected right and left wrist disabilities.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

* Report all manifestations and symptoms of the disability, to include range of motion of the right wrist and left wrist.

*Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

*The examiner must note the measurements of the scars of the right and left wrists and whether any scar is painful.  

Rationale for all opinions expressed must be provided.

7.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






